Caring People Mgt. Servs., LLC v Assistcare Home Health Servs. LLC (2018 NY Slip Op 04438)





Caring People Mgt. Servs., LLC v Assistcare Home Health Servs. LLC


2018 NY Slip Op 04438


Decided on June 14, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2018

Renwick, J.P., Gische, Andrias, Kapnick, Singh, JJ.


652451/17 6885A 6885

[*1] Caring People Management Services, LLC, as a successor in interest to Homestar, LLC, Plaintiff-Respondent,
vAssistcare Home Health Services LLC, doing business as Preferred Home Care of New York, et al., Defendants-Appellants.


Nixon Peabody LLP, Albany (William E. Reynolds of counsel), for Assistcare Home Health Services LLC, appellant.
Peckar & Abramson, P.C., New York (Gregory R. Begg of counsel), for Ariela Finkiel, appellant.
Locke Lord LLP, New York (John Viskocil of counsel), for respondent.

Orders, Supreme Court, New York County (Eileen Bransten, J.), entered December 11, 2017, which denied defendants' motions to dismiss the complaint, unanimously reversed, on the law, with costs, and the motions granted. The Clerk is directed to enter judgment accordingly.
Plaintiff, as the assignee of contract rights of nonparty Homestar LLC, commenced this action against defendants to enforce its rights. It is undisputed that Homestar, a New Jersey limited liability company, did not obtain a certificate of authority to do business in New York State and thereby was barred from maintaining an action in New York courts (see  Limited Liability Company Law § 808[a]). Although plaintiff obtained a certificate of authority prior to commencing this action, it nonetheless lacks capacity to sue, as it has no greater rights than Homestar (see Halsey v Jewett Dramatic Co. , 190 NY 231, 234-235 [1907]; Manufacturers' Commercial Co. v Blitz , 131 App Div 17, 20 [1st Dept 1909]; Kinney v Reid Ice Cream Co. , 57 App Div 206, 209 [2d Dept 1901]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2018
CLERK